Citation Nr: 0616047	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Fuchs' Endothelia 
Dystrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from April 1965 to May 
1970, and from March 1991 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
Fuchs' Endothelia Dystrophy. 

In April 2006, the veteran testified at a Board hearing held 
in St. Petersburg, Florida, and a transcript of the hearing 
is in the claims file.  At the hearing, the veteran submitted 
additional evidence in support of his claim, along with a 
written waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2005).


FINDINGS OF FACT

The most probative evidence indicates that the veteran's 
current Fuchs' Endothelia Dystrophy had its inception during 
service.  


CONCLUSION OF LAW

Fuchs' Endothelia Dystrophy was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 35100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

In the decision below, the Board has granted the veteran's 
claim of entitlement to service connection for Fuchs' 
Endothelia Dystrophy, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the veteran has resulted.  See 
e.g. Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); VAOPGCPREC 16-92.

Background

The veteran's service medical records are negative for 
notations of corneal abnormalities, including Fuchs' 
Endothelia Dystrophy.  Service medical records do show that 
the veteran received corrective lenses for myopia, 
astigmatism, and refractive error.  He was required to wear 
glasses while flying or performing other duties requiring 
corrected visual acuity.  

Crew member training records show that in August 1995, the 
veteran reported difficulty landing his aircraft due to new 
tri-focal glasses.  The following week, he flew again with 
his old glasses and improvement was noted.  However, the 
veteran's flight was rated as unsatisfactory and he was 
removed from his night vision goggle-designated position and 
reassigned to a flight status which did not require night 
vision goggles.  

Post-service medical records show that in October 1997, 
approximately seven months after his separation from service, 
the veteran underwent a comprehensive VA optometric 
examination and was diagnosed as having corneal guttata, an 
indication of Fuchs' dystrophy.  See Dorland's Illustrated 
Medical Dictionary 378 (28th ed. 1994).  Annual eye 
examinations were recommended.  On examination in December 
1998, the examiner again noted that the veteran had 
asymptomatic corneal guttata, and he was counseled to seek 
treatment as needed for the condition.  In October 2002, the 
veteran reported that his vision seemed to be getting worse 
and he had been diagnosed as having Fuchs' Endothelia 
Dystrophy.  After examining the veteran, the examiner's 
diagnostic impressions included Fuchs' Dystrophy.  

The veteran underwent VA medical examination in June 2003 at 
which he reported that he wore bifocals and had slightly 
blurred distance vision.  Examination showed moderate guttata 
present in the cornea of both eyes.  Based on these findings, 
the impression was Fuchs' corneal dystrophy, both eyes.  In 
an July 2003 addendum, the examiner indicated that the 
veteran's Fuchs' Endothelia Dystrophy was not severe enough 
to cause symptoms.  In an August 2003 addendum, the examiner 
indicated that it was his opinion that the veteran's Fuchs' 
Endothelia Dystrophy was not likely due to active service as 
it was "an aging process."  

In an August 2004 letter, a private physician and professor 
of neurology and ophthalmology indicated that Fuchs' 
Endothelia Dystrophy was well known to be a genetically 
transmitted corneal disorder, with a common pattern of mild 
to moderate symptom expression in the third and fourth decade 
which were often overlooked.  The physician indicted that he 
had reviewed the veteran's history and had concluded that the 
progression of symptoms matched the classic Fuchs' pattern.  
In that regard, the physician noted that during service, the 
veteran began to have difficulty flying with night vision 
goggles, causing a change in his duty assignment.  He 
indicated that it was his belief that most ophthalmologists 
would agree that the veteran certainly had Fuchs' Endothelia 
Dystrophy, and signs and symptoms thereof, prior to his 
discharge from the military.

At his April 2006 Board hearing, the veteran testified that 
he had been a helicopter pilot in service.  He indicated that 
during service, he began to notice vision difficulties while 
flying at night, particularly using night vision goggles.  He 
indicated that a private ophthalmologist had reviewed his 
service records and had concluded that such symptoms were due 
to Fuchs' Endothelia Dystrophy.  



Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection for certain enumerated diseases may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Fuchs' Endothelia Dystrophy is not 
among the listed presumptive diseases.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c).  
Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations.  VAOPGCPREC 
82-90 (July 18, 1990).  In addition, diseases of hereditary 
origin can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty.  The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease.  VAOPGCPREC 
67-90 (July 18, 1990).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

Analysis

As set forth above, Fuchs' Endothelia Dystrophy was not 
diagnosed during the veteran's active service.  He does not 
contend otherwise.  Moreover, although corneal guttata were 
noted in October 1997, within one year of the veteran's 
separation from active service, because Fuchs' Endothelia 
Dystrophy is not among the diseases listed in 38 C.F.R. § 
3.309(a), presumptive service connection for that condition 
is not warranted.

Under 38 C.F.R. § 3.303(d), however, service connection may 
be granted for a disease diagnosed after service discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).  The Board has therefore carefully 
reviewed the evidence of record, with particular attention to 
the medical evidence which addresses the etiology and likely 
date of onset of the veteran's current Fuchs' Endothelia 
Dystrophy.

In that regard, the record contains a June 2003 VA medical 
examination report and addenda which contain an opinion to 
the effect that the veteran's Fuchs' Endothelia Dystrophy was 
not due to active service, as it was an aging process.  

On the other hand, the veteran has submitted an August 2004 
opinion from a physician and professor of neurology and 
ophthalmology to the effect that most ophthalmologists would 
agree that the veteran's Fuchs' Endothelia Dystrophy was 
certainly present during his active service.  The physician 
indicated that he had based his opinion on a review of the 
veteran's medical history and symptoms during service.  He 
also explained that Fuchs' Endothelia Dystrophy was well 
known to be a genetically transmitted corneal disorder, that 
often went undetected with a common pattern of mild to 
moderate symptom expression in the third and fourth decade 
which were often overlooked, as was the case with the 
veteran, whose in-service symptoms matched the classic Fuchs' 
pattern.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case.  See Winsett v. West, 11 Vet. App. 420, 
424-25 (1998).  In determining the probative weight to be 
assigned the medical opinions of record, the Board must 
consider factors such as the health care provider's knowledge 
and skill in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); see also Black v. Brown, 10 
Vet. App. 279 (1997).  In that regard, the Board notes that 
both medical professionals who provided opinions in this case 
are physicians and therefore appear competent to speak to the 
etiology and likely date of onset of the veteran's Fuchs' 
Endothelia Dystrophy.

After carefully analyzing these medical opinions, however, 
the Board finds that the August 2004 private medical opinion 
outweighs the 2003 VA medical opinion.  In that regard, the 
Board notes that the private medical opinion was based on a 
review of the veteran's medical history.  In addition, the 
private physician provided reference to the veteran's in-
service symptoms, as recorded in his crew member training 
records and provided a rationale for the conclusions he 
reached.

By contrast, there is no indication that the opinion provided 
by the VA examiner was rendered with the benefit of a review 
of the veteran's medical records.  This fact greatly detracts 
from its probative value.  

Similarly, the private physician gave a complete rationale 
for his opinion, noting the veteran's in-service symptoms of 
difficulty with night vision and explaining that such 
symptoms were a common indicator of Fuchs' Endothelia 
Dystrophy.  

For the foregoing reasons, the Board finds that the most 
probative evidence indicates that the veteran's current 
Fuchs' Endothelia Dystrophy had its inception during his 
active service.  VAOPGCPREC 67-90 (July 18, 1990).  Under the 
benefit-of-the-doubt rule, for the veteran to prevail, there 
need not be a preponderance of the evidence in his favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  In 
view of the foregoing, service connection for Fuchs' 
Endothelia Dystrophy is warranted.


ORDER

Entitlement to service connection for Fuchs' Endothelia 
Dystrophy is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


